     Case 2:18-cv-02467-MCE-AC Document 21 Filed 03/29/21 Page 1 of 1


     Thomas P. Riley, SBN 194706
 1   LAW OFFICES OF THOMAS P. RILEY, P.C.
 2   First Library Square
     1114 Fremont Ave.
 3   South Pasadena, CA 91030

 4   Tel: 626-799-9797
     Fax: 626-799-9795
 5
     TPRLAW@att.net
 6
     Attorneys for Plaintiff
 7   G & G Closed Circuit Events, LLC

 8                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
     G & G CLOSED CIRCUIT EVENTS, LLC,                            Case No.: 2:18-cv-02467-MCE-AC
11
                    Plaintiff,                                    ORDER GRANTING PLAINTIFF’S
12                                                                MOTION FOR ATTORNEYS’ FEES AND
                                                                  COSTS
            vs.
13

14   FELIPE JR. OLVERA, et al.,

15                  Defendants.

16

17          This matter having come before the Court on the Motion for Attorneys’ Fees and Costs
18
     filed by Plaintiff herein, and the Court having considered the pleadings and documents and been
19
     otherwise advised, IT IS HEREBY ORDERED AND ADJUDGED that in addition to
20
     damages previously awarded herein, Plaintiff is awarded $1,722.78 in costs and $4,317.00 in
21

22   attorneys’ fees.

23          IT IS SO ORDERED.

24   Dated: March 29, 2021
25

26
27

28
                                 ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES
                                  AND COSTS (proposed) - Case No.: 2:18-cv-02467-MCE-AC – Page 1
